Title: To Thomas Jefferson from William Jones, 10 November 1786
From: Jones, William
To: Jefferson, Thomas



Sir
London Novr 10th. 1786

This day Col. Smith did me the honour to leave your note ordering a Ferguson’s Perspective Machine which I shall immediately put in hand and have it finished agreeable to the Description, and your amendments.—I am sorry Sir that the hurry of business has prevented me from closing investigating the principle, and action of the Air Pump; but I recollect some time back, that myself and two or three ingenious Mechanics, had agreed that the Friction, unavoidably attending the acting parts, would totally destroy the feasibility of the effect of the Machine. I have once since almost experienced it in the construction of a Condensing Syringe made  for a Gentleman, something, or rather greatly similar to the plan of that Pump. I am extremely happy, nay I always thirst to hear of Inventions, or Improvements in Speculative, and Practical Philosophy. And as you are now Sir seated in a Nation whose emulation, and ingenuity rivals ourselves, I shall consider it as the greatest honour to be informed even in the least degree of any essential philosophical Invention or publication, made in the parisian world.—I beg pardon for scrolling out this philosophical rhapsody and recollect myself to be only Sr Your Much Obliged Humble Servt.,

Wm. Jones

